WASHINGTON, Circuit Judge
(concurring) :
In its 1960 proceeding the Board found that a third airline service was needed between California and Hawaii, and authorized Western Airlines. This determination was based principally on a finding that the two carriers operating on this route were overloaded. The finding of a need for the new service did not rely on the international Pacific routes authorized by the Board at the same time in another order.
The proposed international routes were disapproved by the President. The Board-thereupon suspended Western’s authorization. In 1968 the Board terminated the domestic proceeding concerning the California-Hawaii route, in effect denying Western’s application. It seems to me that the reason given by the Board — that this route should not be treated separately from the international Pacific routes — - would be sufficient to justify its action if it were supported on the record. However, the Board’s conclusion has no such support. Cf. Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951). There was no testimony setting forth the disadvantages that allocation of the domestic route at this time would cause when the international routes are considered. Thus, we cannot sustain the Commission’s conclusion that these disadvantages outweigh the advantages to the public found in 1960 after full hearings to flow from the grant of authorization to Western. I concur in the remand for further findings on this matter. The Commission’s Supplemental Opinion of November 8, 1963, stated its “intention to undertake a reexamination of the transpacific route pattern at a suitable time in the near future.” Perhaps this will be a suitable occasion to reconsider the whole issue.